Citation Nr: 0940468	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial higher evaluation for residuals of 
a right inguinal herniorrhaphy, including scar and 
tendinitis, evaluated as noncompensably disabling prior to 
July 28, 2005, and 10 percent disabling from that date.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1997 to January 
2005.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, and a March 2008 rating decision of the 
RO in Portland, Oregon that denied the benefit sought on 
appeal.  

The issue of entitlement to a higher initial rating for the 
Veteran's service-connected degenerative disc disease of the 
thoracolumbar spine was addressed by a Statement of the Case 
dated in March 2008.  However, a Substantive Appeal is not 
associated with the claims file.  Consequently, this matter 
is not before the Board because it has not been certified for 
appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, it appears that there are additional private 
medical records that have not been obtained, and under the 
facts and circumstances of this case, the Board is of the 
opinion that the Veteran should be afforded an additional VA 
examination to assess the severity of the residual of his 
right inguinal herniorrhaphy.

The Veteran is claiming that the severity of his right 
inguinal herniorrhaphy residuals, including scar and 
tendinitis, warrants a higher initial evaluation.  The 
Veteran was afforded a VA examination in November 2004, which 
determined that the right inguinal hernia was well repaired 
without any recurrence.  There was also no pain on palpation.  
However, in a July 2005 private medical opinion, the examiner 
indicated that the Veteran had probable tendinitis of the 
right inguinal hernia repair.  Further, in his Substantive 
Appeal, the Veteran indicated that he still experienced pain 
in the right inguinal hernia area and that after service, he 
received treatment at Kaiser Permanente where doctors 
indicated that the surgery did not heal completely.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is evidence of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  
Accordingly, given the evidence of an increase in severity 
since the last VA examination, the Board finds that a new VA 
examination is necessary to determine the current severity of 
the Veteran's right inguinal herniorrhaphy residuals, 
including scar and tendinitis. 

Further, again, the Veteran indicated in his Substantive 
Appeal that he received treatment at Kaiser Permanente after 
service.  However, these records have not been associated 
with the claims file.  The Board finds that these records are 
necessary in order to render a decision and, thus, such 
records should be requested to fully meet the requirements of 
38 C.F.R. § 3.159(c)(1). 

Lastly, since this case is being returned for other 
evidentiary development, the RO should ensure that the 
Veteran has been provided consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection 
with his current claim.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his current 
claim.  

2.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for the 
residual of his right inguinal 
herniorrhaphy since his separation from 
service and to provide any releases 
necessary for the VA to secure private 
medical records of such treatment or 
evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran.  

3.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of the residual of his 
right inguinal herniorrhaphy.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to report complaints and 
clinical findings associated with the 
right inguinal herniorrhaphy in detail.  
The examiner also is requested to specify 
whether the Veteran currently has a 
hernia and indicate if it is small, 
postoperative recurrent, or unoperated 
irremediable, not well supported by 
truss, or not readily reducible.  In 
addition, the examiner should also 
describe any functional limitations 
caused by the residual scar and 
tendinitis, including any limitation of 
motion reported by the Veteran.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


